Citation Nr: 0306123	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
head injury with headaches and dizziness also claimed as 
traumatic brain disease, currently rated as 10 percent 
disabling.

2.  Entitlement to service-connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service-connection for residuals of a back 
injury to the cervical and dorsal spines.

4.  Entitlement to service-connection for sinusitis, rhinitis 
and a deviated nasal septum.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

6.  Whether there was clear and unmistakable error in the May 
2001 Board remand, which requested VA examinations pursuant 
to the Department of Veterans Affairs duty to assist.  


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from March 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which an in increased evaluation 
for residuals of a head injury with headaches and dizziness 
also claimed as traumatic brain disease was denied and 
service-connection for PTSD and residuals of a back injury to 
the cervical and dorsal spines was denied.  Entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) was also denied 
and the RO also determined that new and material evidence 
sufficient reopen a claim of service-connection for 
sinusitis, rhinitis and a deviated nasal septum had not been 
received.

The Board, in May 2001 determined that new and material 
evidence to reopen the claims of service connection for 
sinusitis; rhinitis and a deviated nasal septum had been 
received and reopened the veteran's claims.  The Board then 
remanded the issues in May 2001 for VA examinations and 
medical opinions in order to make decisions on the appealed 
issues.  The veteran contends that examinations and medical 
opinions are not warranted to make a decision on her claims 
and that the decision should be based on the evidence of 
record.  

VA examinations were first scheduled for April 2002 and again 
in May 2002.  There is no evidence of record showing that the 
veteran was notified of the April examinations.  However, the 
veteran was notified of and refused to report for the 
examinations scheduled in May 2002.  When a claimant, fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002).  Hence the veteran's 
service-connection claims will be decided based on the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran refused to report for the May 2002 VA 
examination conjunction with a claim for entitlement to an 
increased evaluation for residuals of a head injury with 
headaches and dizziness also claimed as traumatic brain 
disease.  

2.  PTSD has not been diagnosed.  

3.  There is insufficient medical evidence of record to 
reasonably determine the etiology of the cervical and dorsal 
spines problems or whether such were related to service.  

4.  The veteran refused to report for the May 2002 VA 
examination conjunction with a reopened claim of entitlement 
to service connection for sinusitis, rhinitis and a deviated 
nasal septum.  

5.  Service connection has been established for residuals of 
a head injury with headaches and dizziness also claimed as 
traumatic brain disease rated as 10 percent disabling.  

6.  The veteran refused to report for the May 2002 VA 
examination conjunction with her claim for an increased 
rating for residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease rated as 10 
percent disabling.  

7.  The veteran has not worked full time since 1978 when she 
was in service; she has work experience as factory worker, 
laborer and bartender.  

8.  There is no competent medical evidence that the veteran's 
service connected disability renders her unable to obtain and 
retain substantially gainful employment.  

9.  In May 2001 the Board remanded the issues of entitlement 
to an increased evaluation for residuals of a head injury 
with headaches and dizziness also claimed as traumatic brain 
disease, entitlement to service connection for PTSD, 
residuals of a back injury to the cervical and dorsal spines 
and sinusitis, rhinitis and a deviated nasal septum, and 
entitlement to TDIU.  

10.  A remand does not constitute a final decision of the 
Board on the merits.  




CONCLUSIONS OF LAW

1.  The veteran's refusal to report for a VA examination 
requires that the claim for entitlement to an increased 
evaluation for residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease be denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.326, 3.655 (2002).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.326, 3.655 (2002).  

3.  Residuals of a back injury to the cervical and dorsal 
spines were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.326, 3.655 (2002).  

4.  The veteran's refusal to report for a VA examination 
requires that the reopened claim for entitlement to service 
connection for sinusitis, rhinitis and a deviated nasal 
septum be denied.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.326, 3.655 (2002).  

5.  The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.326, 3.340, 3.341, 4.16 
(2002).  

6.  In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§§ 20.1100(b), 20.1400 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2002 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran refused to report for the 
scheduled May 2002 VA examination.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Residuals of a Head Injury with Headaches and Dizziness  

The Board remanded the veteran's claim for an increased 
evaluation for residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease in May 2001 
for an examination in order to fully assess the nature and 
degree of severity of the veteran's service-connected 
residuals of a head injury with headaches and dizziness also 
claimed as traumatic brain disease.  

The VA examination was scheduled for May 2002.  The veteran 
refused to report for the scheduled examination.  Following 
the Board's remand in May 2001, the veteran's counsel 
submitted two written statements arguing that further VA 
examination would be arbitrary and capricious.  Specifically, 
counsel indicated that pursuant to 38 C.F.R. § 3.326(b), (c), 
the hospital reports, examination reports from any government 
or private institution may be accepted for rating a claim 
without further examination.  Counsel for the veteran 
contends that the statement from the veteran's private 
physician may be accepted for rating a claim without further 
examination.  The veteran, through counsel moved that the 
Board adjudicate the claim based on the medical evidence 
previously submitted by the veteran.  

The Board notes that the medical evidence submitted does not 
address the current severity of the veteran's service 
connected residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease.  The 
private medical statements, which mention the veteran's 
headaches, were dated in 1974 and 1994.  The veteran's claim 
for an increased evaluation for residuals of a head injury 
with headaches and dizziness also claimed as traumatic brain 
disease was received in May 1999, several years after the 
last private medical record, which mentions headaches.  VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103A (West 
Supp. 2002); 38 C.F.R § 3.159 (2002).  This includes the duty 
to obtain a VA examination, which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1991) (where the record does not 
satisfactorily reveal the current state of the veteran's 
disability, fulfillment of the statutory duty to assist 
includes the conducting of a thorough and contemporaneous 
medical examination).  In the present matter, the Board found 
in its remand of May 2001, that the evidence of record was 
not adequate to evaluate the current severity of the 
veteran's service connected disorder because there were no 
recent medical records addressing the veteran's residuals of 
a head injury with headaches and dizziness also claimed as 
traumatic brain disease.  

Under 38 C.F.R. § 3.326, where there is a claim for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized.  The paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran.  Individuals for whom an examination 
has been scheduled are required to report for the 
examination.  Pursuant to 38 C.F.R. § 3.326 examinations were 
requested because the Board determined that there was a need 
to verify the current severity of a disability.  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002).  The veteran refused to 
report for the May 2002 VA examination scheduled in 
conjunction with a claim for entitlement to an increased 
evaluation for residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease, therefore 
the claim shall be denied.  

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

a.  PTSD  

As stated above the veteran refused to report for the May 
2002 VA examination scheduled in conjunction with her claim 
of service connection for PTSD.  The veteran, through 
counsel, has contended that the evidence of record, to 
include the private medical statements and VA medical records 
were adequate to for the Board to make a decision on the 
veteran's claim without further examination.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  

In this instance the veteran has claimed entitlement to 
service connection for PTSD.  The evidence of record, to 
include service medical records, the September 1997 VA 
examination report, and post service VA and private medical 
records, do not provide a diagnosis of PTSD.  Bipolar 
disorder was diagnosed but not PTSD.  Consequently, there is 
no competent evidence of a diagnosis of PTSD.  The only 
evidence of the existence of this disability is in the 
veteran's written statements.  Because the veteran is a 
layperson with no medical training or expertise, her 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  A layperson can 
certainly attest to observations of symptomatology.  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of the claimed symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of proof of a present 
disability there is no basis on which to grant service-
connection.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, like the current claim, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, as there is no competent medical 
evidence establishing that the veteran currently has PTSD the 
claim must be denied.  

b.  Residuals of a Back Injury to the Cervical and Dorsal 
Spines  

In November 2001 the veteran's counsel submitted a written 
statement that further VA examination would be arbitrary and 
capricious.  Specifically, counsel indicated that pursuant to 
38 C.F.R. § 3.326(b), (c) the hospital reports, examination 
reports from any government or private institution may be 
accepted for rating a claim without further examination.  
Counsel for the veteran contends that the statement from the 
veteran's private physician may be accepted for rating a 
claim without further examination.  The veteran, through 
counsel moved that the Board adjudicate the claim based on 
the medical evidence previously submitted by the claimant.  

Service medical records show that the veteran fell from the 
back seat of an F-4, approximately 10 feet, striking her head 
on base, on duty in February 1978.  The February 1978 private 
hospital record admitting impressions were closed trauma and 
cerebral concussion and the discharge diagnosis was cerebral 
concussion.  

The October 1982 private radiology report impressions were 
curvature of the lower thoracic spine was secondary to a 
lumbar curve, which was complicated by a subluxation complex 
of T5 and by severe hyperkyphosis of the thoracic spine.  The 
November 1982 private radiology impression was a tendency to 
ward reversal of the cervical lordotic curve was associated 
with generalized hypomobility during the act of flexion.  
There was intersegmental ligamentous rupture or injury of the 
retaining structure in that area.  

The December 1998 private radiology impressions were no 
finding indicative of the veteran having an occult fracture 
of the spine was noted.  There was slight angulation of the 
lower thoracic spine to the left and changes were seen which 
were most compatible with being secondary to some slight 
active arthritis about the region of the right AC joint.  A 
private medical statement, dated April 1999, diagnosed closed 
head injury in 1978; dislocation of discs T6 and T8 and disc 
protrusion at the left T7 and T8.  The May 1999 VA outpatient 
treatment record assessment was chronic cervical, dorsal and 
lumbar pain.  X-rays revealed moderate degenerative changes, 
disc space narrowing and foraminal encroachment at C5-6 and 
C6-7 levels.  

In October 1994 the veteran's private chiropractor wrote that 
the veteran presented herself in his office in July 1994.  
She complained of severe headaches, dizziness with pain in 
the neck and across the shoulders.  She also had some low 
back discomfort.  The veteran indicated that she had had the 
headaches since a 1978 accident, which took place while she 
was in the Air Force.  After reviewing the cervical x-rays it 
was indicated that there was a loss of the cervical lorditic 
curve.  Also there was evidence of a permanent posterior 
subluxation of the third and first cervical vertebral.  The 
veteran responded well to the low-force cervical adjustment, 
however, her condition was still guarded when the 
chiropractor last saw her in August 1994.  It was his opinion 
that the injuries that the veteran received while in the Air 
Force, were the direct result of the incident she experienced 
in February 1978.  The veteran reported that a jet canopy 
blew off and hit her in the head; the chiropractor wrote that 
this alone could cause permanent injury to her neck and head.  

Although the Board may not ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement, so long as the Board provides an 
adequate report of reasons or bases for that determination.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Haltestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  There 
is no requirement that additional evidentiary weight be given 
to the opinion of a physician who treats a veteran.  Courts 
have repeatedly declined to adopt the "treating physician 
rule".  See White v. Principi, 243 F, 3d 1378, 1381 (Fed. 
Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993).  

The veteran's head injury occurred in February 1978 and the 
private chiropractor's opinion was given in October 1994.  
Over 15 years had elapsed between the date of the head injury 
and the private chiropractor's opinion.  Medical opinions as 
to nexus may decline in probative value due to; a lengthy 
time period between service and the date of the opinion.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (noting that 20 
years had elapsed); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The private chiropractor's opinion declined in 
probative value due to the lengthy time between service and 
the date of the opinion, over 15 years.  

Even an opinion by a medical professional is not always 
conclusive and is not entitled to absolute deference.  
Indeed, the Court of Appeals for Veterans Claims (Court) has 
provided guidance for weighing medical evidence in these 
types of situations.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of the service medical records to actually 
verify this, is to be given little to no weight.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  The private chiropractor 
did not state in his opinion that the veteran's service 
medical records had been reviewed.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician had reviewed the claimant's service medical 
records or any other relevant documents, which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
private chiropractor's opinion is to be given little to no 
weight, as there is not indication that he reviewed the 
service medical records.  It appears that he only relied on 
statements made by the veteran.  The Board is not obligated 
to accept medical opinions premised on the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).

The veteran's head injury was in February 1978 and the 
private chiropractor treated the veteran from July 1994 to 
August 1994, approximately one month.  The probative value of 
a physician's opinion may be related to the length of time 
the physician treated the veteran.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (noting that the physician had only 
treated the veteran on one occasion, more than 40 years after 
separation from service).  The private chiropractor did not 
provide a rationale for his opinion.  He did not state how a 
head injury in 1978 caused the veteran's current cervical and 
dorsal spine problems.  A medical opinion based purely on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  And 
a medical opinion is inadequate when it is unsupported by the 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The 
private chiropractor's opinion does not provide the required 
degree of medical certainty, as he did not state the rational 
for his opinion.  

As the private chiropractor's opinion is inadequate to 
establish a nexus between the veteran's in-service head 
injury and any current cervical or dorsal spine complaints 
service connection for residuals of a back injury to the 
cervical and dorsal spines is denied.  

c.  Sinusitis, Rhinitis and a Deviated Nasal Septum  

The Board, in May 2001, determined that new and material 
evidence to reopen the claims of service connection for 
sinusitis, rhinitis and a deviated nasal septum had been 
received and reopened the veteran's claims.  The Board then 
remanded the issues in May 2001 for VA examinations and 
opinions.  VA examinations were scheduled for May 2002.  
However, the veteran refused to report for these 
examinations.  

When a claimant, fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit, which was 
previously disallowed the claim shall be denied.  38 C.F.R. § 
3.655(b) (2002).  The veteran's claim of service connection 
for sinusitis, rhinitis and a deviated nasal septum is a 
reopened claim.  She refused to report for an examination in 
conjunction with her reopened claims therefore the claims 
shall be denied.  

III.  TDIU  

The veteran contends, essentially, that her service connected 
disability renders her unemployable; that is, that she is 
unable to obtain and maintain a substantially gainful 
occupation as a result of her service connected disability.  

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)- provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  In exceptional circumstances, however, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless-on 
an extra-schedular basis-upon a showing that he is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  Unfortunately, the facts of this 
case simply do not present such a special situation.  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  However, his 
advancing age, any impairment caused by conditions that are 
not service connected, and his prior unemployability status 
must be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  

The veteran does not satisfy the scheduler requirements of 38 
C.F.R. § 4.16(a); her service connected disability, which is 
residuals of a head injury with headaches and dizziness also 
claimed as traumatic brain disease is rated as 10 percent 
disabling.  She has a combined rating of 10 percent, which 
does not meet the threshold minimum percentage rating 
requirements for a TDIU under the provisions of 38 C.F.R. § 
4.16(a).  

In her application for a TDIU (VA Form 21-8940), received in 
March 1999, the veteran indicated that she had not worked a 
full-time job since 1978, (she was still in service).  When 
completing the other portions of his TDIU application, she 
indicated that she completed high school but had no 
additional education or training.  

The RO obtained employment information in connection with the 
veteran's claim for TDIU.  A June 1999  report from Interim 
Personnel indicated that the veteran's employment began in 
October 1993 and ended in May 1999.  She earned no income and 
lost no time due to disability.  The type of work was light 
industrial and the report indicated in was performed on 
August 7, 1995.  The report also states that the veteran 
never showed up for an August 1995 assignment, and that she 
never worked.  In December 1999 an unknown employer wrote 
that the veteran's employment began on August 18, 1998 and 
ended on August 28, 1998.  She earned $301.97 and lost no 
time due to disability.  The type of work was in the 
finishing department of a manufacturing company of ladies 
underwear.  The reason given for the veteran was not working 
was because she quit.  

The Board finds that the award of TDIU benefits is not 
appropriate in this case.  The veteran's service connected 
disability has not been shown, by the evidence of record, to 
be of such severity as to preclude her from obtaining and 
maintaining substantially gainful employment.  Specifically, 
no physician has indicated that the veteran's service 
connected disability precludes her from obtaining and 
maintaining substantially gainful employment.  In addition, 
no employer has indicated that the veteran lost time from 
work due to disability.  

The Board notes that the medical evidence does not support 
the veteran's claim.  She refused to report for the May 2002 
VA examination to determine if her service connected 
residuals of a head injury with headaches and dizziness also 
claimed as traumatic brain disease was of such severity as to 
preclude her from obtaining and maintaining substantially 
gainful employment.  Under 38 C.F.R. § 3.655 (2002), where a 
claimant fails without good cause to appear for scheduled 
examination in conjunction with a claim for increase, the 
claim will be denied.  TDIU is a claim for increase, and the 
veteran's refusal to report for the May 2002 VA examination 
constitutes in essence a failure to appear, requiring denial 
of the claim.  

To summarize, the claim for TDIU is denied as follows: (1) 
the veteran does not meet the schedular requirements for a 
TDIU; (2) the medical evidence of record shows her service-
connected disability does not preclude substantially gainful 
employment; and (3) she refused to report for the May 2002 VA 
examination.  

In this case, the Board has denied the veteran's claim for 
increase based on her refusal to report for the May 2002 VA 
examination, but it has also adjudicated the claim on the 
merits, based on the evidence as it exists in the claims 
file.  The merits are strongly against the claim.  

IV.  CUE  

The veteran, through counsel, has alleged that the Board's 
May 2001 remand for VA examination is arbitrary and 
capricious, and therefore, clearly and unmistakably 
erroneous.  All final Board decisions are subject to revision 
on the basis of clear and unmistakable error except for those 
decisions, which have been appealed to and decided by the 
Court, and decisions on issues, which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400.  A remand, 
however, is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits.  38 
C.F.R. § 20.1100(b) (2002).  Thus, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.  Only a final decision of the 
Board of Veterans' Appeals may be appealed to the United 
States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 
7252 (West 1991 & Supp. 2002); Wilson v. Brown, 5 Vet. App. 
103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2002) 
is not a final decision of the Board.  38 C.F.R. § 20.1409(b) 
(2002).  This dismissal removes your motion from the Board's 
docket, but you may refile the motion at a later date if you 
wish.  

In Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) the Federal Circuit upheld all of the 
Board's rules of practice involving CUE claims, except the 
last sentence of Rule 1404(b) that stated "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied."  The regulations were amended to comply 
with this decision.  66 Fed. Reg. 35902-35903 (effective July 
10, 2001).  Motions, which fail to comply with the 
requirements set forth in 38 C.F.R. §§ 20.1400-1411 (2002), 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b) (2002).  

Finally, the Board notes while it has considered the possible 
application of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2002) (VCAA), the case of 
Livesay v. Principi, 15 Vet. App. 165 (2001) held that the 
VCAA did not apply to motions for CUE.  


ORDER

An increased evaluation for residuals of a head injury with 
headaches and dizziness also claimed as traumatic brain 
disease is denied.  

Service connection for PTSD is denied.

Service connection for residuals of a back injury to the 
cervical and dorsal spines is denied.  

Service connection for sinusitis, rhinitis and a deviated 
nasal septum is denied.  

Entitlement to TDIU benefits is denied.  

The motion alleging CUE is dismissed without prejudice.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
(Continued on next 
page)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

